 

CACI INTERNATIONAL INC

2016 AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

PERFORMANCE RESTRICTED STOCK UNIT (RSU) GRANT AGREEMENT

 

This Performance Restricted Stock Unit (RSU) Grant Agreement (the “Agreement”)
is entered into by and between CACI International Inc, a Delaware corporation
(the “Company” or “CACI”) and John S. Mengucci (the “Grantee”), effective as of
November 28, 2017 (the “Grant Date”).

 

Recitals

 

WHEREAS, the CACI International Inc 2016 Amended and Restated Incentive
Compensation Plan (the “Plan”) permits the Committee to make awards of
Performance Restricted Stock Units to key employees of the Company or any
Subsidiary or Affiliate;

 

WHEREAS, the Grantee has been determined to be a key employee who is entitled to
an Award under the Plan; and

 

WHEREAS, the Company desires to provide the Grantee the opportunity to acquire
stock ownership in the Company based on the performance of the Company, in order
to provide the Grantee with a direct proprietary interest in the Company and to
provide the Grantee with an incentive to remain in the employ of the Company or
a Subsidiary or Affiliate of the Company.

NOW, THEREFORE, the Company and the Grantee covenant and agree as follows:

 

1.

DEFINITIONS.

 

Under this Agreement, except where the context otherwise indicates, the
following definitions apply:

 

(a)“Account” means the bookkeeping account maintained for the Grantee pursuant
to Section 2.

 

(b)“Agreement” means this Performance Restricted Stock Unit Grant Agreement and
shall include the applicable provisions of the Plan, which is hereby
incorporated into and made a part of this Agreement.

 

(c)“Cause” means:

 

(1)gross negligence, willful misconduct or willful malfeasance by the Grantee in
connection with the performance of any material duty for the Company or an
Affiliate;

--------------------------------------------------------------------------------

(2)the Grantee’s commission or participation in any violation of any legal
requirement or obligation relating to the Company (unless the Grantee had a
reasonable good faith belief that the act, omission or failure to act in
question was not a violation of such legal requirement or obligation) and such
violation has materially and adversely affected the Company;

(3)the Grantee’s conviction of, or plea of guilty or nolo contendere, to a crime
committed during the course of his/her employment with the Company that the
Committee, acting in good faith, reasonably determines is likely to have a
material adverse effect on the reputation or business of the Company or a
Subsidiary or Affiliate of the Company;

(4)theft, embezzlement or fraud by the Grantee in connection with the
performance of his or her duties for the Company or a Subsidiary or Affiliate of
the Company;

(5)a violation of any confidentiality agreement or obligation or non-compete
agreement with the Company or a Subsidiary or Affiliate of the Company;

(6)a material violation of (i) the Company’s Standards of Conduct, as the same
may be amended and in effect from time to time, or (ii) any other published
Company policy; or

(7)the diversion or appropriation of any material business opportunity.

If the written employment agreement between the Grantee and the Company provides
a different definition of “Cause” (or other term that defines conduct on the
part of the Grantee that permits the Company to terminate such written
employment agreement without liability to the Grantee), that definition shall
control and shall be substituted for the above in applying the Plan to the
Grantee.

(d)“Change in Control Date” shall be the date (after the Grant Date) on which a
Change in Control event is legally consummated and legally binding upon the
parties.

 

(e)“EPS” means earnings per share of Stock calculated using fully diluted shares
of Stock outstanding (i.e. including the impact of all convertible securities)
from continuing operations before the cumulative effect of any change in
accounting principles, as determined in accordance with GAAP and reflected in
the Company’s Consolidated Statements of Operations in its filing with the
Securities and Exchange Commission, but without regard to any change in
accounting standards that may be required by the Financial Accounting Standards
Board after the Grant Date and modified so as to exclude any Extraordinary Items
of Income.

 

-2-

 

--------------------------------------------------------------------------------

(f)“Extraordinary Items of Income” means any amount of income or gain included
in the calculation of the net income of the Company that the Committee, in its
discretion, but acting in good faith, determines to be unusual in nature;
provided, however, in no event will the revenue or income from an acquisition be
deemed to be unusual in nature, to the extent revenue or income from such
acquisition is consolidated and included with revenue and income of the Company
for reporting purposes.

 

(g)“Fiscal Year” means the fiscal year of the Company, which is currently July 1
through June 30.

 

(h)“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

(i)“Good Reason Termination” means the Grantee’s Separation from Service
resulting from the Grantee’s resignation following the occurrence of any of the
following circumstances without the Grantee’s prior written consent:

 

(1)A material reduction in the Grantee’s total compensation and benefit
opportunity from that in effect on the day before the Change in Control Date
(other than a reduction made by the Board, acting in good faith, based upon the
performance of the Grantee, or to align the compensation and benefits of the
Grantee with that of comparable executives, based on market data);

(2)A substantial adverse alteration in the conditions of the Grantee’s
employment from those in effect on the day before the Change in Control Date;

(3)A substantial adverse alteration in the nature or status of the Grantee’s
position or responsibilities from those in effect on the day before the Change
in Control Date; or

(4)A change in the geographic location of the Grantee’s job more than fifty (50)
miles from the place at which such job was based on the day before the Change in
Control Date.

Before the Grantee may resign for Good Reason, the Grantee must provide the
Company at least thirty (30) days’ prior written notice of his intent to resign
for Good Reason and specify in reasonable detail the Good Reason upon which such
resignation is based.  The Company shall have a reasonable opportunity to cure
any such Good Reason (that is susceptible of cure) within thirty (30) days after
the Company’s receipt of such notice.  The Grantee’s delay in providing such
notice shall not be deemed to be a waiver of any such Good Reason, nor does the
failure to resign for one Good Reason prevent any later Good Reason resignation
for a similar or different reason.

(j)“Grant Date” means November 28, 2017.

 

-3-

 

--------------------------------------------------------------------------------

(k)“Involuntary Termination Without Cause” means a Separation from Service due
to the Grantee’s termination of employment by the Company without Cause.

 

(l)“Performance RSU” means a bookkeeping entry that represents an amount
equivalent to one share of Stock.

 

(m) “Plan” means the CACI International Inc 2016 Amended and Restated Incentive
Compensation Plan, as amended from time to time.

 

(n)“Retirement” means the date of the Grantee’s Separation from Service, on or
after age 62, due to retirement following delivery of a Retirement Notice.  

 

(o)“Retirement Notice” means a written notice from the Grantee to the Committee
of the Grantee’s intention to have a Separation from Service due to Retirement
without any other employment in the information technology industry.

 

(p) “Separation from Service” means a Separation from Service, as defined in the
Plan, of the Grantee from the Company (or a Subsidiary or Affiliate of the
Company).

 

(q)“Service Requirement” means the Grantee must have been in the continuous
employment of the Company (or a Subsidiary or Affiliate of the Company) from the
Grant Date through the applicable vesting anniversary of the Grant Date as
provided in Section 3(b) without incurring a Separation from Service.

 

(r)“Specified Employee” means a specified employee within the meaning of Code
Section 409A(a)(2)(B)(i).

 

(s)“Vesting Date” means each date on which a portion of the Performance RSUs
become vested in accordance with the Vesting Schedule.

 

(t)“Vesting Schedule” means the schedule set forth below indicating the dates on
which the Performance RSUs vest:

 

Vesting Date

 

Number of Performance RSUs That Vest on the Relevant Vesting Date

 

 

 

November 28, 2019

 

12,835 Performance RSUs

November 28, 2020

 

12,835 Performance RSUs

November 28, 2021

 

12,836 Performance RSUs

 

Any capitalized term used herein that is not expressly defined in this Agreement
shall have the meaning that such term has under the Plan unless otherwise
provided herein.

 

-4-

 

--------------------------------------------------------------------------------

2.

AWARD OF PERFORMANCE RSUs.

 

(a)Grant of Performance RSUs.  Subject to the provisions of this Agreement and
pursuant to the provisions of the Plan, the Committee hereby grants to the
Grantee on the Grant Date 38,506 Performance RSUs.  The Grantee shall be
entitled to receive one share of Stock for each Performance RSU earned by the
Grantee and vested pursuant to the terms of this Agreement.  The number of
Performance RSUs to which the Grantee would be entitled if the EPS condition is
attained by the Company, and the Service Requirement fully completed, shall be
credited to the Grantee’s Account as of the Grant Date.  The Grantee’s Account
shall be the record of Performance RSUs granted to the Grantee hereunder and is
solely for accounting purposes and shall not require a segregation of any assets
of the Company.  The Grantee shall not have the rights of a stockholder with
respect to any Performance RSUs credited to the Grantee’s Account until shares
of Stock have been distributed to the Grantee pursuant to Section 4, and the
Grantee’s name has been entered as a stockholder of record on the books of the
Company with respect to such distributed shares of Stock.

 

(b)Dividend Equivalents.  If on any date prior to issuance of the shares of
Stock subject to the Performance RSUs, the Company shall pay any dividend on the
Stock (other than a dividend payable in shares of Stock), the number of
Performance RSUs credited to Grantee’s Account shall as of such date be
increased by an amount equal to:  (A) the product of the number of Performance
RSUs credited to the Grantee’s Account as of the record date for such dividend,
multiplied by the per share amount of any dividend (or, in the case of any
dividend payable in property other than cash, the per share value of such
dividend, as determined in good faith by the Board of Directors of the Company),
divided by (B) the Fair Market Value of a share of Stock on the payment date of
such dividend.  In the case of any dividend declared on Stock which is payable
in shares of Stock, the number of Performance RSUs credited to the Grantee shall
be increased by a number equal to the product of (X) the aggregate number of
Performance RSUs that have been credited to the Grantee’s Account through the
related dividend record date, multiplied by (Y) the number of shares of Stock
(including any fraction thereof) payable as a dividend on a share of Stock.

 

3.

PERFORMANCE, VESTING AND OTHER RESTRICTIONS.

 

The Performance RSUs shall become earned and vested only upon, and to the extent
of, the satisfaction of the Performance Measures (as defined in the Plan) and
the completion of the employment requirements set forth below.

 

(a)EPS Condition.  No Performance RSUs shall become tentatively earned under
this Section 3(a) in the event the EPS for the fiscal year of the Company ending
June 30, 2019 is less than [XXXX]. If such EPS condition is satisfied (i.e., if
EPS for the fiscal year of the Company ending June 30, 2019 is at least
$[XXXX]), the Grantee shall, subject to satisfaction of the conditions set forth
in this Section 3, tentatively earn the following granted Performance RSUs.

-5-

 

--------------------------------------------------------------------------------

 

(b)Regular Vesting Schedule.  Except as set forth in this Section 3, the
Performance RSUs granted pursuant to this Agreement shall vest in accordance
with the Vesting Schedule.

 

(c)Retirement; Involuntary Termination Without Cause.  Upon the Grantee’s
Retirement or Involuntary Termination Without Cause, then in lieu of determining
the number of Performance RSUs in which the Grantee is vested based upon the
Vesting Schedule, the Grantee shall vest in the Performance RSUs based on the
amount of Performance RSUs that were vested as of the Vesting Date preceding the
Grantee’s Retirement (as determined pursuant to the Vesting Schedule) (the
“Pre-Retirement Vesting Date”) and the Grantee shall vest in a portion of the
remaining Performance RSUs based on a fraction, the numerator of which is the
number of full months following the Pre-Retirement Vesting Date during which the
Grantee is employed with the Company (or a Subsidiary or Affiliate of the
Company) and the denominator of which is the total number of months remaining in
the Vesting Schedule after the Pre-Retirement Vesting Date.

 

(d)Vesting Upon Disability or Death.  The Grantee shall become 100% vested in
all Performance RSUs upon the occurrence of one of the following events while
the Grantee is employed with the Company (or a Subsidiary or Affiliate of the
Company): (i) the Grantee’s death or (ii) the Grantee’s termination of
employment due to Disability.

 

(e)Vesting Upon Change in Control.  The Grantee shall become 100% vested in all
Performance RSUs if the Grantee’s employment with the Company (or a Subsidiary
or Affiliate of the Company) is involuntarily terminated by the Company (or a
Subsidiary or Affiliate of the Company) without “Cause” or by the Grantee for
“Good Reason”, and further provided that such termination of employment occurred
within twenty-four (24) months after a Change in Control.

 

Before the Grantee may resign for Good Reason, the Grantee must provide the
Company at least thirty (30) days’ prior written notice of his intent to resign
for Good Reason and specify in reasonable detail the Good Reason upon which such
resignation is based.  Such notice must be given within ninety (90) days of the
initial existence of the “Good Reason”.  The Company shall have a reasonable
opportunity to cure any such Good Reason (that is susceptible of cure) within
thirty (30) days after the Company’s receipt of such notice.  The failure to
resign for one Good Reason does not prevent any later Good Reason resignation
for a similar or different reason.

 

(f)Employment Requirement; Forfeiture.  Except as provided in Section 3(b), (c)
or (d), or otherwise determined by the Committee, in order to become vested in
(i.e., earn) Performance RSUs under the terms of this Agreement, the Grantee
must have been in the continuous employment of the Company (or a Subsidiary or
Affiliate of the Company) from the Grant Date through the close of business on
the applicable Vesting Date (or such earlier date on which the RSUs become
vested under Section 3(b), (c) or

-6-

 

--------------------------------------------------------------------------------

(d)). The Grantee shall not be deemed to be employed by the Company (or a
Subsidiary or Affiliate of the Company) if the Grantee’s employment has been
terminated, even if the Grantee is receiving severance in the form of salary
continuation through the regular payroll system. If the Grantee terminates
employment with the Company (or a Subsidiary or Affiliate of the Company) for
any reason other than Retirement, Involuntary Termination Without Cause,
Disability, or death, the Grantee shall forfeit any Performance RSUs granted
under this Agreement that are not vested as of such date.

 

(g)Adjustment of Award.  Payments under this Agreement are subject to recovery
by the Company to the extent required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and the Sarbanes-Oxley Act of 2002 and any
regulations promulgated thereunder.

 

(h)Forfeiture of Award and Right to Payments. In the event that the employment
of the Grantee is terminated for Cause then, in such event, the Grantee shall
forfeit all rights to the Performance RSUs and shall repay to the Company all
shares of Stock received by the Grantee with respect to such Performance RSUs or
the Fair Market Value of such shares of Stock if no longer in Grantee’s
possession on or after the date of the act giving rise to the Grantee's
termination for Cause.  

 

In the event that, following the Grantee's termination of employment the Company
discovers that, during the course of his employment with the Company, the
Grantee committed an act that would have given rise to a termination for Cause,
then, in such event, the Grantee shall forfeit all outstanding rights to the
Performance RSUs. Further, the Grantee agrees and undertakes to repay to the
Company all shares of Stock received by the Grantee or the Fair Market Value of
such shares of Stock if no longer in Grantee’s possession on or after the date
of such act or violation.  

 

(i)Bankruptcy; Dissolution. Performance RSUs granted under this Agreement shall
be of no further force or effect and forfeited in the event that the Company is
placed under the jurisdiction of a bankruptcy court, or is dissolved or
liquidated.

 

4.

ISSUANCE OF SHARES.

  

(a)Issuance of Shares. As soon as practicable after the Grantee’s shares have
become earned and vested, the Company shall establish an account for the Grantee
at UBS Financial Services, Inc., or such other similar organization which
provides stock administration services to the Company, and transfer into such
account shares of Stock equal in number to the number of Performance RSUs that
became earned and vested (less the amount of any shares of Stock that are
withheld to satisfy any tax withholding requirement); provided, however, in no
event shall shares of Stock be issued later than the last day on which such
issuance will qualify as a “short-term deferral” under Treas. Reg.
§1.409A-1(a)(4). Upon issuance, such shares of Stock shall be registered on the

-7-

 

--------------------------------------------------------------------------------

Company’s books in the name of the Grantee in full payment and satisfaction of
such Performance RSUs.

 

(b)Transfer Restrictions.  Transfer of the shares of Stock shall be subject to
the Company’s trading policies and any applicable securities laws or regulations
governing transferability of shares of the Company.

 

(c) Securities Regulations.  No Stock shall be issued hereunder until the
Company has received all necessary stockholder and regulatory approvals and has
taken all necessary steps to assure compliance with federal and state securities
laws or has determined to its satisfaction and the satisfaction of its counsel
that an exemption from the requirements of the federal and applicable state
securities laws are available. To the extent applicable, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the U. S. Securities and Exchange Act of 1934. Any ambiguities or
inconsistencies in the construction of this Agreement or the Plan shall be
interpreted to give effect to such intention. However, to the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void to the extent permitted by law and deemed advisable by the
Committee in its discretion.

 

(d)Fractional Shares.  No fractional shares or scrip representing fractional
shares of Stock shall be issued pursuant to this Agreement. If, upon the
issuance of shares of Stock under this Agreement, the Grantee would be entitled
to a fractional share of Stock, the number of shares to which the Grantee is
entitled shall be rounded down to the next lower whole number.

 

(e)Beneficiary.

 

(i)The Grantee may, from time to time, designate a beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under this
Agreement is to be paid in case of the Grantee’s death before the Grantee has
received all benefits to which the Grantee would have been entitled under this
Agreement. Each designation of beneficiary shall revoke all prior designations
by the Grantee, shall be in a form prescribed by the Committee, and will be
effective only when received in writing by the Committee. The last valid
beneficiary designation received shall be controlling; provided, however, that
no beneficiary designation, or change or revocation thereof, shall be effective
unless received prior to the Grantee’s death.  

 

(ii)If no valid and effective beneficiary designation exists at the time of the
Grantee’s death, or if no designated beneficiary survives the Grantee, or if the
Grantee’s beneficiary designation is invalid under the law, any benefit payable
hereunder shall be made to the Grantee’s surviving spouse, if any, or if there
is no such surviving spouse, to the executor or administrator of the Grantee’s
estate.  If the Committee is in doubt as to the right of any person to receive
payment of any benefit hereunder, the Committee may direct that the amount of
such benefit be paid into a court of competent jurisdiction in an interpleader
action, and such payment into court shall fully and

-8-

 

--------------------------------------------------------------------------------

completely discharge any liability or obligation of the Plan, CACI, the
Committee, or the Board of Directors of CACI under this Agreement.

 

5.

MISCELLANEOUS.

 

(a)No Restriction on Company Authority.  The award of these Performance RSUs to
the Grantee pursuant to this Agreement shall not affect in any way the right or
power of CACI or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in CACI’s capital structure
or its business, or any merger or consolidation of CACI, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the common
stock or the rights thereof, or the dissolution or liquidation of CACI, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

(b)Adjustment of Performance RSUs.  If CACI shall effect a subdivision or
consolidation of shares of Stock or other capital readjustment, the payment of a
stock dividend, or other increase or reduction of the number of shares of Stock
outstanding, without receiving compensation therefore in money, services or
property, the number and class of shares of Stock represented by the Performance
RSUs granted pursuant to this Agreement and credited to the Grantee’s Account
shall be appropriately adjusted by the Committee in accordance with the terms of
the Plan in such a manner as to represent the same total number of Performance
RSUs that the owner of an equal number of outstanding shares of Stock would own
as a result of the event requiring the adjustment.

 

(c)No Adjustment Otherwise.  Except as hereinbefore expressly provided, the
issue by CACI of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefore, or upon conversion of shares or obligations of CACI convertible into
such shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock represented
by the Performance RSUs granted pursuant to this Agreement.

 

(d)Performance RSUs Nontransferable.  Performance RSUs are not transferable by
the Grantee by means of sale, assignment, exchange, pledge, hypothecation, or
otherwise.

 

(e)Obligation Unfunded.  The obligation of the Company with respect to
Performance RSUs granted hereunder shall be interpreted solely as an unfunded
contractual obligation to make payments of Stock in the manner and under the
conditions prescribed under this Agreement.  Any shares or other assets set
aside with respect to amounts payable under this Agreement shall be subject to
the claims of the Company’s general creditors, and no person other than the
Company shall, by virtue of the provisions of the Plan or this Agreement, have
any interest in such assets. In no event shall any

-9-

 

--------------------------------------------------------------------------------

assets set aside (directly or indirectly) with respect to amounts payable under
this Agreement be located or transferred outside the United States. Neither the
Grantee nor any other person shall have any interest in any particular assets of
the Company by reason of the right to receive a benefit under this Agreement,
and the Grantee or any such other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under the Plan or
this Agreement.

 

(f)Withholding Taxes. The Company shall effect a withholding of shares of Stock
to be issued hereunder in such number whose aggregate Fair Market Value at such
time equals the total amount of any federal, state or local taxes or any
applicable taxes or other withholding of any jurisdiction required by law to be
withheld as a result of the issuance of the Stock in whole or in part; provided,
however, that the value of the Stock withheld by the Company may not exceed the
statutory minimum withholding amounts required by law.  In lieu of such
deduction, the Company may permit the Grantee to make a cash payment to the
Company equal to the amount required to be withheld.

 

(g) Impact on Other Benefits.  The value of the Performance RSUs (either on the
Grant Date or at the time, if ever, the Performance RSUs are vested) shall not
be includable as compensation or earnings for purposes of any other benefit plan
offered by the Company.

 

(h)Compliance With Section 409A. Notwithstanding anything herein to the
contrary, no amount shall be paid earlier than the earliest date permitted under
Section 409A of the Code or an exception thereto.  The terms of this Agreement
are intended to comply with the provisions of Section 409A of the Code or an
exception thereto and if any provision is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of the
interpretation or construction which is consistent with the Agreement complying
with the provisions of Section 409A or an exception thereto. CACI makes no
representations as to the tax consequences of the award of Performance RSUs to
the Grantee or their vesting (including, without limitation, under Section 409A
of the Code, if applicable).  The Grantee understands and agrees that the
Grantee is solely responsible for any and all income, employment or other taxes
imposed on the Grantee with respect to the award.

 

(i)Right to Continued Employment.  Nothing in the Plan or this Agreement shall
be construed as a contract of employment between the Company (or a Subsidiary or
Affiliate of the Company) and the Grantee, or as a contractual right of the
Grantee to continue in the employ of the Company (or a Subsidiary or Affiliate
of the Company), or as a limitation of the right of the Company (or a Subsidiary
or Affiliate of the Company) to discharge the Grantee at any time.

 

(j)Governing Law.  This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware.

 

-10-

 

--------------------------------------------------------------------------------

(k)Arbitration.  Any dispute between the parties hereto arising under or
relating to this Agreement shall be resolved in accordance with the procedures
of the American Arbitration Association.  Any resulting hearing shall be held in
the Washington, DC metropolitan area.  The resolution of any dispute achieved
through such arbitration shall be binding and enforceable by a court of
competent jurisdiction.

 

(l)Successors.  This Agreement shall be binding upon and inure to the benefit of
the successors, assigns and heirs of the respective parties.

 

(m)Headings.  Headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this agreement.

 

(n)Notices.  All notices and other communications made or given pursuant to the
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by first class or certified mail, addressed to the Grantee
at the address contained in the records of the Company, or addressed to the
Committee, care of the Company for the attention of its Secretary at its
principal office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

 

(o)Entire Agreement; Modification.  The Agreement contains the entire agreement
between the parties with respect to the subject matter contained herein and may
not be modified, except as provided in the Plan or in a written document signed
by each of the parties hereto.

 

(p)Conformity with Plan.  This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference.  Unless stated otherwise herein, capitalized
terms in this Agreement shall have the same meaning as defined in the
Plan.  Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan.  The Grantee
acknowledges by signing this Agreement that he or she has reviewed a copy of the
Plan.

 

(q)Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]




-11-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Performance Restricted Stock
Unit Grant Agreement to be executed by its duly authorized officer, and the
Grantee has hereunto set his or her hand and seal, on the date(s) written below.

 

 

 

 

CACI INTERNATIONAL INC

 

 

 

 

 

 

 

/s/ J. William Koegel, Jr.

 

 

 

J. William Koegel, Jr.

Executive Vice President, General Counsel and Secretary

 

Date:

 

November 29, 2017

 

 

 

 

 

 

 

 

 

 

 

/s/ John S. Mengucci

 

 

 

John S. Mengucci

 

Date:

 

November 29, 2017

 

-12-

 